                                                                                           FILED
                                                                                  2019 Oct-21 AM 11:59
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

FRANCISCO ALBERTO CALERO,                  )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 4:19-cv-639-MHH-GMB
                                           )
WILLIAM BARR, et al.,                      )
                                           )
       Respondents.                        )

                          MEMORANDUM OPINION

       On August 16, 2019, the magistrate judge filed a report in which he

recommended that this petition for habeas corpus relief filed pursuant to 28 U.S.C.

§ 2241 be dismissed without prejudice. (Doc. 17). The magistrate judge advised

Mr. Calero of his right to file objections to the report within 14 days. (Doc. 17, pp.

7-9). The Court has not received objections from Mr. Calero, and Mr. Calero did

not respond to the Court’s June 2019 show cause order concerning his petition.

(Doc. 16).

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d
776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749 (11th

Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

      The Court agrees that Mr. Calero’s April 29, 2019 § 2241 petition is premature

under § 1231 and Zadvydas. Therefore, the Court accepts the magistrate judge’s

recommendation and dismisses this action without prejudice.

      A separate order will be entered.

      DONE this 21st day of October, 2019.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                          2
